DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Di Santo Article Entitled “Proper Operation of Carbon Brakes”.
 	Regarding Claim 1, Di Santo discloses a method of controlling cooling of a brake system (see page 9 paragraph 4.3.3) comprising:  determining a brake temperature (as implied from page 9 paragraph 4.3.3 and the section entitled “Taxi Out”), obtaining a wear rate profile for the brake system indicative of wear rate in dependence on temperature (i.e., the profile evidenced by a temperature greater than 100 degrees Celsius being critical for brake wear, as stated in paragraph 4.3.3 in the Section entitled “Taxi Out”), and controlling activation of cooling of the brake system according to the wear rate profile (i.e., turning the brake fans “ON”, as described in paragraph 4.3.3 in the “Taxi Out” section).
Regarding Claim 2, Di Santo further discloses that a maximum temperature threshold beyond which cooling is activated is provided (i.e., the threshold temperature of 100 degrees Celsius as described in paragraph 4.3.3 in the “Taxi Out” section).
	Regarding Claims 4 and 5, Di Santo further discloses that the wear profile rate includes a maximum wear rate temperature value, being a temperature at which the wear rate is at a maximum, the method further comprising:  comparing the brake temperature with the maximum wear rate temperature value, and controlling activation of cooling of the brake depending on the results of the comparison and wherein cooling is activated if the brake temperature is less than the maximum wear rate temperature and cooling is not activated if the brake temperature is not less than the maximum wear rate temperature but is less than a predetermined maximum temperature value (see Figure 6 and the first two lines of paragraph 4.2.1, wherein a maximum wear rate temperature value is represented and as stated in the recommendations of the article, cooling is activated if the brake temperature is less than the maximum wear rate temperature and cooling is not activated if the brake temperature is not less than the maximum wear rate temperature but is less than a predetermined maximum temperature value). 
	Regarding Claim 6, see Figure 6.
	Regarding Claim 7, Di Santo further discloses obtaining the wear rate profile by learning the wear rate profile based on data from the brake system (as implied from Figure 6 and the sensors, such as the temperature sensors, present in the brake system, as referenced in paragraph 4.3.3. in the Section entitled “Taxi Out”).
	Regarding Claim 8, Di Santo inherently further discloses that the learning comprises dynamic learning based on data over time (i.e., as temperatures vary over the course of braking).
	Regarding Claim 9, see Claim 1 above.
	Regarding Claims 10, 11, and 13, see Figure 6 wherein the learning takes place from sensors, such as the temperature sensors, present in the brake system, as referenced in paragraph 4.3.3. in the Section entitled “Taxi Out”).
	Regarding Claim 12, see the Introduction section and paragraph 4.3.3 of the article.
	Regarding Claims 14 and 15, see paragraph 4.3.3 of the article.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2009/0125286 to Waltz, U.S. Patent No. 11,136,145 to Bill, U.S. Patent No. 11,407,397 to Georgin et al., and European Patent No. EP 3048018 to Georgin et al all disclose methods of controlling cooling/braking of brake systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        12/07/22